Citation Nr: 1539939	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Morton's neuroma (and/or Morton's disease, and/or metatarsalgia) of the left foot.

2.  Entitlement to service connection for Morton's neuroma (and/or Morton's disease, and/or metatarsalgia) of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1984 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for Morton's neuroma, and/or Morton's disease, and/or metatarsalgia of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service Treatment Records (STRs) reflect the Veteran suffered pain in the balls of his feet during service, and reflect a left foot clinical impression of possible and/or probable Morton's neuroma.

2.  The Veteran was diagnosed with Morton's metatarsalgia over the second interdigital space of the left foot during the pendency of his claim.

3.  The evidence of record reflects that the Veteran has had chronic metatarsalgia of the left foot, manifested to a compensable degree, within one year of service.  


CONCLUSION OF LAW

The criteria for service connection for Morton's metatarsalgia over the second interdigital space of the left foot have been met. 38 U.S.C.A. §§ 1110, 1112, 1110, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting in full the benefit sought on appeal for the left foot issue decided here.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Analysis

The Veteran is seeking entitlement to service connection for a disability manifested by pain in the ball of the left foot. 

An essential element to a service connection claim is a current disability.  A VA 
examination was conducted in July 2011.  The Veteran reported pain in the balls of his feet that radiates to the dorsum of the feet and feels like pins being stuck into his toes.  The Veteran rated the pain as an 8/10 (10 being the worst pain) in intensity when present after prolonged walking or playing tennis.  The examiner diagnosed the Veteran with Morton's metatarsalgia over the second interdigital space.  Thus, the Veteran has a current disability.

A second element in a claim for service connection is an in-service incurrence or aggravation of a disease or injury.  The Service Treatment Records (STRs) reflect that the Veteran sought treatment for his feet several times throughout his service.  The Board notes a May 2002 record in which the Veteran complained of pain under the ball of his left foot.  The clinician noted that orthotic soles were added to the Veteran's boots.  

The Veteran was subsequently treated in November 2002 for "probable Morton's neuroma" of the left foot.  The clinician noted the Veteran's left foot was tender to pressure between the first and second metatarsal.  It was further noted that the Veteran had swelling to the ball of the left foot.  

A March 2003 STR reflects that the Veteran had been treated in November 2001 for "possible Morton's neuroma."  

In a July 2005 Report of Medical History for periodic purposes, the Veteran noted bilateral foot pain.  Specifically, he explained that he suffered pain in the balls of his feet.  The Veteran indicated that the orthopedic insoles were not working, and that rest was necessary to relieve the pain.

In his October 2008 Report of Medical History for retirement purposes, the Veteran again noted bilateral foot pain.  He explained that he has "no padding left in the balls of [his] feet," occasional numbness in his feet, and occasional difficulty walking after running due to pain.

In sum, the STRs reflect left foot symptoms on more than one occasion.  In addition, the Board finds that the Veteran's August 2010 and February 2011 statements pertaining to his training and duties as an infantry officer support his assertion that he spent significant time on his feet (e.g. road marches, running, and training courses). 

A third element necessary to establish a claim for service connection is a link, or nexus, between the claimed in-service disease or injury and the present disability.  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  Metatarsalgia is defined as pain in the metatarsal region along the nerves.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012).  Thus, the Board finds it can be considered as an organic disease of the nervous system. 

The Veteran is competent to report foot pain and continuity since service, and the STRs and some post-service records support his assertions.  The Veteran has reported a continuity of pain in the ball of his left foot, particularly during VA examinations in April 2010 and July 2011.  The July 2011 VA examiner identified objective findings to support pain in the ball of the left foot (e.g. tenderness with deep palpation over the second metatarsal head).  

Based on the foregoing, and in giving the benefit of the doubt to the Veteran, service connection for Morton's metatarsalgia of the left foot is warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for Morton's metatarsalgia of the left foot is granted.


REMAND

The Veteran's STRs reflect periods of pain in the balls of both feet during service.  (See July 2005 Report of Medical History and October 2008 retirement examination.)  However, there is no in-service diagnosis of Morton's neuroma, Morton's disease, or metatarsalgia of the right foot.  The first diagnosis of Morton's neuroma, Morton's disease, or metatarsalgia of the right foot occurred in the July 2011 exam, nearly two and a half years after service.  The examination report is silent as to whether the diagnosed Morton's metatarsalgia of the right foot is causally related to the Veteran's service.  Further, while the examiner noted objective symptoms in the left foot, the examiner did not list any objective symptoms in the right foot to support a diagnosis.  Notably, the examiner stated that Morton's neuroma has been previously diagnosed, but failed to cite to any such prior diagnosis.    

Accordingly, the Board must remand the issue of entitlement to service connection for Morton's neuroma, and/or Morton's disease, and/or metatarsalgia of the right foot for an examination and an opinion.  The examiner should take into account the Veteran's STRs, as noted above, and the VA examinations conducted in April 2010 and July 2011.  The examiner should provide an opinion as to whether the Veteran's diagnosed Morton's metatarsalgia of the right foot is, as likely as not, causally related to the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA examination pertaining to his right foot.

The claims file should be made available to the examiner for review before the examination.  

The examiner should provide an opinion as whether it is as likely as not (50 percent or greater) that the Veteran has Morton's neuroma, Morton's disease, and/or metatarsalgia in the right foot, causally related to service.  

The examiner should consider the pertinent evidence to include: a) the July 2005 Report of Medical History; b) the October 2008 retirement examination; c) the April 2010 VA examination; and d)  the July 2011 VA examination, as they relate to Morton's neuroma, Morton's disease, and/or metatarsalgia of the right foot.  (In this regard, the Board notes that the July 2011 examiner noted a "VA established diagnosis of Morton's neuroma" of the left foot and the right foot.  The examiner also found Morton's metatarsalgia over the second interdigital space bilaterally.  The Board also notes the Veteran has been diagnosed with multiple disabilities of the feet, including bilateral hammertoes and bilateral hallux valgus.)

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

It would be helpful if the examiner could provide a discussion of the differences, if any, between Morton's neuroma, Morton's disease, and metatarsalgia; and whether such disabilities can be diagnosed upon subjective evidence or only upon objective evidence.  

2. Thereafter, readjudicate the issue of entitlement to service connection for Morton's neuroma, and/or Morton's disease, and/or metatarsalgia of the right foot.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


